Citation Nr: 1105975	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
March 1973 and from February 1974 to November 1974.  He died in 
April 2007.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision.  A hearing was held 
before the undersigned in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant's essential contention is that the hepatitis 
treated during the Veteran's service contributed to his death in 
2007. 

The record shows the Veteran was treated for viral hepatitis in 
service in February 1973.  The Veteran's death certificate 
identifies his immediate cause of death as myocardial failure, 
due to, or as a consequence of coronary insufficiency, due to or 
as a consequence of arteriosclerotic heart disease.  Congestive 
heart failure and hepatitis C were listed as other significant 
conditions, but not related to myocardial failure.  

The RO sought a medical opinion as to whether the hepatitis in 
service was related to the hepatitis noted on the death 
certificate, and whether the hepatitis identified in the death 
certificate caused or contributed substantially or materially to 
cause death.  The opinion obtained in July 2009, however, is 
confusing.  It does not appear to make any distinction between 
the various forms of hepatitis, (e.g., A, B, C) and incorrectly 
states that the Veteran's death certificate "does not indicate 
that hepatitis C had anything to do with the Veteran's death," 
and "is listed only as 'other significant conditions.'"  In 
fact, the block on the certificate where Hepatitis C is inserted 
instructs the preparer to identify "OTHER SIGNIFICANT CONDITIONS 
- conditions contributing to death but no(sic) related to cause 
given in Part 1A," i.e., myocardial failure in this case.  
Clarification should be sought.  

Accordingly, the case is REMANDED for the following action:

1.	The claims file should be provided to the 
physician who offered the July 2009 
opinion or other qualified individual for 
a follow up opinion that addresses and 
explains whether the hepatitis C noted on 
the Veteran's death certificate was in any 
way related to the "Hepatitis, viral, 
Hepatitis B Antigen negative" illness for 
which the Veteran was treated in service 
in 1973.  The basis for any conclusion in 
this regard should be explained and if the 
two are related, an opinion should be 
entered as to whether these related 
illnesses may be considered to have 
substantially and materially contributed 
to the Veteran's death.  (The death 
certificate identifies Hepatitis C as a 
condition contributing to death but not 
related to myocardial failure.)  The basis 
for any conclusion in this regard also 
should be explained.  If it is not 
possible to offer any conclusion without 
resort to speculation, that should be 
indicated, and the reasons that is so 
should be explained.  

2.	Thereafter, the appellant's claim should 
be re-adjudicated, and if the decision 
remains adverse, she and her 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



